Citation Nr: 0013362	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) disability pension 
benefits, on behalf of his two daughters.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
December 1970, and from January 1972 to February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.

The appellant is the mother of the veteran's two children, on 
whose behalf she initiated this appeal.  See 38 C.F.R. § 
3.57(a) (1999).  The Board notes that during the pendency of 
this appeal, effective February 1997, one child, born in June 
1978, was removed from the appeal as she was over the age of 
eighteen, and not attending school.  Additionally, the record 
reflects that in November 1997, she initiated her own claim, 
and in an April 1998 Special Apportionment decision was 
awarded an apportioned share of the veteran's VA benefits in 
a monthly amount of $25.00, effective February 1998, as she 
was attending school and there was no evidence that the 
veteran was providing her any support.  Nevertheless, the 
Board will still include this child in the present appeal, as 
the original claim was initiated in November 1995.


FINDINGS OF FACT

1.  The veteran and the appellant were married in June 1976; 
they were divorced in October 1995.

2.  The daughters of the veteran and the appellant were born 
on December [redacted], 1979 and June [redacted], 1978; the 
daughters reached the age of 18 in December 1997, and 
June 1996, respectively.

3.  The daughters have not been residing with the veteran.  

4.  The veteran has been reasonably discharging his 
responsibility for support of his daughters, by making 
monthly child support payments.

5.  Effective February 1998, an apportionment in the amount 
of $25.00 per month was awarded to the daughter born in 1978, 
pursuant to a claim separate from this appeal, as she was 
still in school.

6.  The appellant has not demonstrated financial hardship on 
behalf of the children.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
two daughters have not been met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in July 1999, for 
compliance with the procedures for contested claims.  See 
38 C.F.R. § 19.100.  Specifically, the RO was requested to 
provide the veteran with a copy of the July 1998 Supplemental 
Statement of the Case (SSOC), as well as notice of the 
content of the appellant's substantive appeal.  38 C.F.R. 
§§ 19.101, 19.102.  According to a VA letter dated in August 
1999, the veteran was forwarded a copy of the July 1998 SSOC.  
Although the RO did not specifically provide the veteran 
notice of the content of the appellant's substantive appeal, 
upon a review of the record, including the SSOC, Statement of 
the Case, and other letters sent to the veteran, the Board is 
satisfied that he was made aware of the appellant's 
contentions regarding this appeal.  Thus, the Board finds 
that there is no further development needed in this appeal, 
and the Board will proceed with disposition.  

This appeal arises out of the appellant's claim that she 
should be entitled to an apportioned share of the veteran's 
VA disability pension benefits, on behalf her and the 
veteran's two daughters.  As noted in the Introduction of 
this appeal, one of the daughters was removed as the 
veteran's dependent during the pendency of this appeal, as 
she had turned 18, and was not in school at the time.  She 
later began attending school, and through a claim she 
initiated, which is not part of this appeal, she was awarded 
an apportioned share of the veteran's VA benefits in a 
monthly amount of $25.00.  Nevertheless, the Board will still 
consider both daughters in this appeal, essentially focusing 
on the time period between the date the claim was filed, in 
November 1995, and the date the younger daughter turned 18, 
in December 1997, as well as the date the older daughter was 
awarded an apportionment, effective February 1998.  See 
38 C.F.R. § 3.57(a).

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

The history of this case is as follows.  In June 1976, the 
parties were married.  Two daughters were born of the 
marriage, on December [redacted], 1979, and June [redacted], 
1978.  The parties were divorced in October 1995.  In November 
1995, the appellant filed a claim for an apportioned share of 
the veteran's VA disability pension benefits, on behalf of the 
daughters.  The Board notes that the daughters turned 18 in 
December 1997, and June 1996, respectively.

Initially, the Board notes that around the time that the 
appellant filed a claim for apportionment, the veteran was 
involved in a serious accident, requiring his sister to act 
as his guardian for a period of time.  Thus, much of the 
initial correspondence from the veteran regarding this 
appeal, is actually from his sister, as his guardian.  
Upon the initial claim for apportionment, the parties were 
requested to provide information regarding their monthly 
finances.  According to the veteran's financial statement, 
received in December 1995, he provided $560.00 per month to 
the appellant in child support payments for his daughters.  
He provided a copy of a canceled check dated in November 
1995, and also another check for some medical expenses for 
his daughter, in the amount of $290.00, dated in December 
1995.  

In March 1997, the veteran submitted pages of copies of 
canceled checks, which reflect child support payments and 
other medical expenses, paid to the appellant.  The child 
support payments were, on average, $324.00 per month.  These 
checks reflect dates from January 1995 through January 1997.  
Moreover, the Board notes that on financial statements 
submitted by the appellant in January 1997 and April 1997, 
she indicates that she was receiving $330.00 per month in 
child support payments from the veteran. 

In light of the child support payments that the veteran has 
made to the appellant on behalf of their daughters, the Board 
finds it is clear that the veteran has been reasonably 
discharging his responsibility for support of his daughters, 
within the meaning of VA law, and an apportioned share is not 
warranted under the provisions of 38 C.F.R. § 3.450.  See 
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  As 
such, the appellant's claim rests on whether she presented 
evidence of financial hardship on behalf of her daughters.  
See 38 C.F.R. § 3.451.

At the time of the initial Special Apportionment Decision, 
dated in January 1996, the veteran's monthly VA benefit was 
$91.00 per month.  His monthly expenses of approximately 
$852.00 per month were $761.00 more than his monthly income.  
The appellant's monthly income was approximately $2,292.00, 
which was $401.00 more than her monthly expenses of 
$1,891.00.  Thus, at that time, the appellant had not 
demonstrated hardship, and an apportionment of the veteran's 
VA benefits would have caused him undue hardship, as his 
expenses greatly exceeded his income.  

The appellant disagreed with the January 1996 Special 
Apportionment Decision, and initiated this appeal.  In her 
notice of disagreement, dated in February 1996, the appellant 
stated that she did not expect the veteran's guardian to 
continue paying her child support, as the veteran's business 
had to go when he became totally disabled.  Nevertheless, as 
already noted above, there are canceled checks of record 
reflecting child support payments made to the appellant even 
during the time the veteran was disabled.  

In a March 1996 statement from the appellant, she indicated 
that her monthly expenses of $1,891.00 had not changed from 
the budget previously submitted, but that she anticipated 
additional medical bills for her daughters.  In a March 1996 
statement from the veteran, he indicated that he was not 
receiving any income from his business, as it had closed due 
to his accident.  The Board notes that effective January 
1996, the veteran's VA benefits had increased to $1,429.00 
per month.  

In the appellant's substantive appeal, dated in April 1995, 
she indicated that her monthly expenses were $2,302.00, 
although she did not provide a listing of such expenses.  She 
indicated that her monthly income was $2,292.00.  In a 
January 1997 statement from the appellant, she indicated that 
her monthly expenses were $1,075.00, and her monthly income 
was $1,300.00, plus $330.00 in child support payments.  In an 
April 1997 statement, the appellant indicated that her 
monthly expenses were $1,120.00, and her monthly income was 
$2,253.70, which included $330.00 in child support.  

Effective August 1997, the veteran's monthly VA disability 
award was reduced to $94.00 per month.  In an April 1998 
statement, the veteran indicated that his monthly income was 
$3,518.00, and his monthly expenses were $3,423.00.  

In light of the foregoing, the Board does not find that the 
appellant has established hardship, within the meaning of 
38 C.F.R. § 3.451, such that an apportionment is warranted 
based on hardship.  In that regard, based on the evidence 
summarized above, it appears that while the appellant has 
reported varying monthly income and expenses, for the most 
part her reported income has been more than her reported 
monthly expenses.  Thus, it appears that she has been meeting 
her and her daughters' basic needs.  

The Board acknowledges that the veteran's expenses were 
unclear during his period of disability, from approximately 
January 1996 through August 1997, and it appears that his 
only income during that time was his VA benefits and perhaps 
some Social Security Disability income.  Nevertheless, as the 
appellant has not established hardship, it is not necessary 
to comment on whether an apportionment would have caused the 
veteran undue hardship.

The Board reiterates, as referenced above, that effective 
April 1998, the daughter born in June 1978 was awarded an 
apportioned share of the veteran's benefits, as she was still 
in school and not yet 23.  38 C.F.R. § 3.57(a).  Moreover, 
the other daughter turned 18 in December 1997 and does not 
appear to be in school.  Thus, in any event, there would be 
no legal basis to award apportionments after the daughters 
turned 18, or until they were 23 if they were in school.  
Further, as outlined above, the Board finds no legal basis to 
award an apportionment prior to that time.

In short, for the foregoing reasons, the Board finds that the 
veteran has been reasonably discharging his support of his 
daughters, by providing regular child support payments.  See 
38 C.F.R. § 3.450.  Moreover, the Board does not find that 
the appellant presented evidence of hardship.  See 38 C.F.R. 
§ 3.451.  Therefore, the Board finds that there is no basis 
for an award of an apportioned share of the veteran's VA 
benefits on behalf of the daughters, and the appeal is 
denied.  


ORDER

Entitlement to an apportioned share of the veteran's VA 
disability pension benefits on behalf of the daughters, is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

